Citation Nr: 0514252	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-00 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel
INTRODUCTION

The veteran served on active duty from July 1976 to July 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In February 2005, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
that hearing is associated with the claims folder.  

FINDINGS OF FACT

1.  Depression is unrelated to an injury, disease, or event, 
resulting in an injury or disease, during service.

2.  Hepatitis C is unrelated to an injury, disease, or event, 
resulting in an injury or disease, during service.


CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Hepatitis C was not incurred in or aggravated in the line 
of duty during service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.301, 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R. § 3.159, amended VA's duties to notify and 
to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  And under 38 C.F.R. 
§ 3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  

In this case, the RO provided the pre-adjudicatory VCAA 
notice by letter in June 2001.  The notice included the type 
of evidence needed to substantiate the claims of service 
connection, namely: evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability, and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.  The veteran 
was informed that VA would obtain service records, VA records 
and records from other Federal agencies, and that he could 
submit private medical records or authorization VA to obtain 
the records on his behalf.  He was given 60 days to respond.  
In the statement of the case, dated in November 2002, the RO 
cited 38 C.F.R. § 3.159 with the provision that the claimant 
provide any evidence in his possession that pertained to a 
claim.

As for the timing of the § 3.159 notice that followed the 
initial adjudication, the timing did not prejudice the case 
because after the notice the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claims as he had the opportunity to submit additional 
argument and evidence, and he did submit additional argument, 
and he addressed the issues at a hearing before the Board.  

As for content of the VCAA notice, it substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Prinicipi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and, of Pelegrini, supra. (38 C.F.R. § 3.159 notice).   

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence, superseding the decision of the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), invalidating a regulatory provision, implementing 
the VCAA, that required a response to VCAA, as here, in less 
than the statutory one-year period.

For these reasons, no further action is needed to ensure 
compliance with the duty to notify under the VCAA.

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  On the claim for depression, in the 
absence of evidence medical evidence establishing that the 
veteran suffered depression in service, a VA examination is 
not necessary. 38 C.F.R. § 3.159(c)(4).  The RO has provided 
an examination and obtained a medical opinion as to the 
hepatitis claim.  As there is otherwise no additional 
evidence to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with. 

Factual Background

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, or history of either depression or hepatitis.  

The service personnel records show that had the veteran had 
several non-judicial punishments for failure to report for 
duty and failure to obey a lawful order.  One of the offenses 
was failure to report to a mandatory drug course. 

After service, VA records, dated in August 1987, show that 
the veteran had an anxiety attack.  From June to July 1991, 
the veteran was hospitalized by VA for substance abuse, 
including alcohol and an illegal drug.  The veteran 
complained that his drug use was causing depression.  There 
was a 4-year history of illegal drug use.  Laboratory data 
revealed a positive hepatitis C antibody.  The diagnoses were 
polysubstance dependence and positive hepatitis C antibody.  

In December 1993, the veteran was seen by VA for recurrent 
depression.  The assessment was depression.  In August 1997, 
there was a history of hepatitis C.  In October 1998, it was 
noted that the veteran had hepatitis C.  There was no history 
of psychiatric diagnosis.  The diagnostic impressions were 
polysubstance abuse, in remission, rule out major depression, 
and hepatitis C.  

In May 2000, the veteran was referred to a VA hepatitis 
clinic for evaluation.  History included intravenous drug 
abuse starting at age of 18 and the identification of 
hepatitis C in 1991 with interferon therapy in 1997 and 1998.  
The veteran reported a chronic problem with depression.  The 
assessment was chronic hepatitis C infection.  

In his application for VA disability compensation, the 
veteran claimed that depression and hepatitis C were due to 
his in-service drug use.

In October 2000, JMC, an acquaintance of the veteran, stated 
that he had witnessed the veteran using hard drugs while 
serving with him on active duty and that they both used drugs 
because of the stress and pressure of military service.  

On VA examination for hepatitis in January 2001, the 
diagnosis was active hepatitis C.  The examiner expressed the 
opinion that the most likely cause of hepatitis was 
intravenous drug use.   

In a June 2001 statement, the veteran expressed the opinion 
that his drug use may have been due to depression. 

On psychiatric evaluation by VA in July 2001, the pertinent 
impression was depressive disorder.  In August 2001, 
psychological testing suggested a depressive personality 
disorder and significant depression.  

In June 2002, the veteran was seen by VA for increased 
depression.  The clinical psychologist reported that the 
veteran had a long history of depression and drug use, that 
he had been depressed for a long time, that in all likelihood 
he was depressed while on active duty, that the initial 
symptoms of depression were not recognized, and that the 
veteran dealt with his problem by using drugs and alcohol.  
He expressed the opinion that the veteran's depression 
predated his use of drugs and alcohol and that the use of 
drugs and alcohol was a coping strategy.  The diagnoses were 
major depressive disorder and dysthymia.  

In an August 2002 statement, a private psychologist reported 
that he had examined the veteran in November 2001.  The 
veteran reported difficulties with depression that preceded 
self-medication with alcohol and drug abuse.  

The veteran testified that he worked in transportation during 
service, that he was overworked and suffered sleep 
deprivation, and that he had job pressures, including the 
stress of working long hours because he was one of few who 
could do the job better than the rest.  He stated that he 
started using alcohol to relieve the tension and to relax and 
sleep and that another soldier introduced him to an illegal 
drug.  He reported that he had feelings of hopelessness and 
he was denied a promotion and was under stress to keep 
performing while others did not.  He reported that his 
inservice Article 15s were a call for help that was 
overlooked by others.  He reported that he was first 
diagnosed with hepatitis C in 1991 and at that time, he had a 
14-year history of drug use.  He reported that he lived with 
his depression since service, but initially sought treatment 
for it in 1998.  

Legal Criteria

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty during service.  Compensation will not be paid if the 
disability was the result of drug abuse.  38 U.S.C.A. § 1131.  

Where drugs are used and the effects result proximately and 
immediately in disability, such disability will be considered 
the result of the person's willful misconduct.  38 C.F.R. 
§ 3.301(c)(3).

An injury or disease incurred during service shall not be 
deemed to have been incurred in line of duty if such injury 
or disease was a result of the abuse of drugs. Drug abuse 
means the use of illegal drugs.  38 C.F.R. § 3.301(d); 38 
U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m).  

The law does not preclude a veteran from receiving 
compensation for drug abuse secondary to, or as a symptom of, 
a service-connected disability.  Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001).  

Depression

The service medical records contain no documentation of a 
psychiatric disorder.  After service, symptoms of depression 
were first documented in 1991, a psychiatric diagnosis to 
rule out major depression was first reported in October 1998, 
and the diagnosis of depression was made in 2001.  On the 
basis of this evidence, depression was not affirmatively 
shown to have been present during service.  

This however does not end the inquiry, under 38 C.F.R. 
§ 3.304(d) service connection may be granted for a disease 
diagnosed after service, when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service. 

The evidence linking the post-service diagnosis of depression 
to service consists of the veteran's statements and testimony 
and the opinions of two psychologist, one VA and one private. 

As for the probative weight of the veteran's statements and 
testimony, where as here, the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence of nexus or relationship between the post-service 
diagnosis of depression and service is required to support 
the claim.  The veteran as a layperson is not competent to 
offer a medical opinion and consequently his statements and 
testimony to the extent that he associates the post-service 
diagnosis to service does not constitute medical evidence.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  Therefore, the 
Board must reject the veteran's statements and testimony as 
favorable evidence linking post-service depression to 
service. 

As for the probative weight of the VA psychologist's opinion, 
the psychologist expressed the opinion that the veteran's 
depression predated his use of drugs and alcohol and that the 
use of drugs and alcohol was a coping strategy.  He reported 
that the veteran had a long history of depression and drug 
use, that in all likelihood he was depressed while on active 
duty, that the initial symptoms of depression were not 
recognized, and that the veteran dealt with his problem by 
using drugs and alcohol.  The psychologist necessarily relied 
on history related by the veteran as to the events prior to 
1991 because depression was not documented prior to that 
time. The opinion therefore can be no better than the facts 
alleged by the veteran.  And in this case, the veteran's 
account of the depression during service is not support by 
the service medical records as he did not complain of 
depression during service.  And the psychologist did not 
review the service medical records.  Moreover, the opinion 
was couched in terms of "all likelihood" that the veteran 
was depressed during service contains within it seeds of 
doubt and in conjunction with other evidence that the 
depression was not clinically shown until 1991, the opinion 
is speculative.  Obert v. Brown, 5 Vet.App. 30, 33 (1993).  
For this reason, the opinion lacks probative value and it is 
unpersuasive as to the relationship between post-service 
depression and service. 

As for the probative weight of the statement of the private 
psychologist, the psychologist merely recorded the veteran's 
history of "difficulties with depression that preceded self-
medication with alcohol and drug abuse," which was 
unenhanced by any additional medical comment.  Such a bare 
description of lay history is not transformed into medical 
evidence merely because it was recorded by a medical 
professional.  There is nothing in the precise language of 
the statement that suggests that the psychologist added 
medico-evidentiary value to the lay history through his 
medical expertise.  LeShore v. Brown, 8 Vet.App. 406, 409 
(1995).  For this reason, the Board rejects the statement as 
favorable to the claim. 

In the absence of medical evidence of a nexus between current 
depression and service, the preponderance of the evidence is 
against the claim as depression was first shown more than 10 
years after service.  38 U.S.C.A. § 5107(b). 

Hepatitis

The service medical records do not document hepatitis C 
during service.  Hepatitis C was first documented after 
service in 1991.  

Hepatitis C is spread primarily by contact with infected 
blood or blood products. Intravenous drug use is recognized 
as a risk factor for hepatitis C. 

The evidence in support of the claim consists of the 
veteran's statements that he used drugs because of 
depression. 

As for the use of drugs to medicate, as opposed to 
misconduct, where the question involves a medical diagnosis 
or medical causation, medical evidence is needed to support 
the claim.  As the veteran is not competent to provide a 
medical diagnosis or to offer a medical opinion as to the 
cause of his drug use, his statements are not afforded any 
probative weight.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

In sum, the risk factor for hepatitis C in this case is the 
veteran's intravenous drug abuse.  And the veteran himself 
lacks the competence to associate drug abuse to self-
medication. 

Even if it were shown that hepatitis C was due to drug use 
during service, and it is not shown, the law clearly states 
that service connection may not be established on a direct 
basis for a disease or injury that results from willful 
misconduct due to the abuse of drugs.  38 U.S.C.A. §§ 105(a), 
1110; 38 C.F.R. § 3.301(a).  As such, service connection for 
hepatitis C cannot be established.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for depression is denied.

Service connection for hepatitis C is denied.



	                        
____________________________________________
	GEORGE E. GUIDO, JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


